Exhibit 10.1

 

[ex10-1img001.jpg]

 

 

February 8, 2017

 

Mr. Jeffrey Jacobowitz

Managing Member

Simcoe Capital Management, LLC

509 Madison Avenue, Suite 2200

New York, NY 10022

 

Dear Jeff:

 

On behalf of Exar Corporation (“Exar”), I am very pleased that you have been
invited to join the Board of Directors of Exar (the “Board”). Subject to your
execution and delivery of this letter agreement, the Board confirmed your
appointment at its upcoming regular meeting on February 7, 2017, upon which your
term as Director will officially commence.

 

This letter agreement sets forth the basic terms and conditions that will apply
to your service as a Director of Exar:

 

A.

Board of Directors Compensation Policy; Indemnification and Insurance

 

 

1.

As a member of the Board, you will receive an annual cash retainer fee for your
service on the Board. We refer you to Exar’s definitive proxy statement for 2016
for a complete description of the current cash compensation policy for
non-employee directors. You may find a copy of our proxy statement on our
website at ir.exar.com or on the SEC website at www.sec.gov. The Board and the
Compensation Committee reviews Exar’s cash compensation program for non-employee
directors from time to time; and as a result, your annual retainer fee is
subject to change consistent with other non-employee directors upon
recommendation of the Compensation Committee and approval by the Board.

 

 

2.

Subject to approval by the Board or the Compensation Committee, effective on the
first trading day of the month following your appointment to the Board (the
“Effective Date”), you will receive an option to purchase 40,000 shares of
Exar’s Common Stock. This initial option will have an exercise price equal to
the closing price of Exar’s Common Stock on the Effective Date and will vest in
four equal annual installments over the four-year period following the Effective
Date. In addition, subject to approval by the Board of the Compensation
Committee, effective on the Effective Date, you will receive 28,000 restricted
stock units, which will vest in four annual installments commencing in 2018 of
7,000 units each on, with respect to each year, the earlier to occur of the
anniversary of the Effective Date or the annual meeting of stockholders that
occurs in such year. The vesting of these awards will be subject to your
continued service on the Board and will vest in full upon a change of control of
Exar or certain other corporate transactions that result in termination of your
service on the Board.

 

 

[footer.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

Page 2

Jeff Jacobowitz

February 8, 2017

 

 

 

3.

You will be covered by a Director Indemnification Agreement in the form included
with this letter. Please sign both copies of the agreement and return them to my
attention in the envelope provided.

 

 

4.

You will also be covered under Exar’s general D&O Liability Insurance policy. A
copy of the general terms and limits of such policy will be part of the Board
orientation materials you will receive separately.

 

 

5.

Exar will also reimburse you for documented reasonable expenses for travel and
professional education incurred in connection with your duties as a director.

 

B.

Election at 2017 Annual Meeting

 

 

1.

Subject to your and your firm’s compliance with the terms of this letter
agreement, the Board will nominate you for election to the Board and recommend a
vote in favor of your election by the stockholders at the 2017 Annual
Stockholders Meeting (the “2017 Meeting”). Upon election or re-election, as
applicable, the term of each Director is to serve until the next annual meeting
of stockholders held in the following year.

 

 

2.

Upon becoming a Director of Exar, and at all times while serving as a Director
of Exar, you covenant and agree: (i) to comply with all reasonably customary
policies, procedures, processes, codes, rules, standards and guidelines
generally applicable to members of the Board, including, without limitation,
Exar’s Code of Conduct, Insider Trading Policy (the “Trading Policy”) and
corporate governance guidelines; and (ii) to keep confidential and not disclose,
publicly or to any Person, discussions and matters considered in meetings of the
Board and its committees or confidential information otherwise received as a
Director, unless and until publicly disclosed by Exar.

 

 

3.

Corporate Governance Guidelines. Under Exar’s Corporate Governance Guidelines,
any director that is elected with less than a majority of the votes cast in an
uncontested election shall immediately tender his or her resignation to the
Board for its consideration. If this occurs, the Board will evaluate whether the
Board should accept the resignation based on a review of whether the individual
continues to satisfy the Board’s membership criteria in light of such
circumstances and may accept or reject such resignation as it shall deem
appropriate and in the best interests of Exar and its stockholders. In addition,
pursuant to Exar’s Corporate Governance Guidelines, you are required to promptly
notify the Chairman of the Corporate Governance and Nominating Committee, with a
copy to the Secretary of Exar, when your employment changes. Any director who
retires, is terminated from or otherwise changes his or her present employment,
or who materially changes his or her position, should offer to resign from the
Board. If this occurs, the Board will evaluate whether the Board should accept
the resignation based on a review of whether the individual continues to satisfy
the Board’s membership criteria in light of such circumstances and may accept or
reject such resignation as it shall deem appropriate and in the best interests
of Exar and its stockholders. In addition, the Board has adopted a retirement
policy for its Directors, pursuant to which a Director shall submit his or her
resignation for the Board’s consideration upon reaching the age of 75 years old.
The Board will evaluate whether the Board should accept the resignation based on
a review of whether the individual continues to satisfy the Board's membership
criteria in light of such circumstances and may accept or reject such
resignation as it shall deem appropriate and in the best interests of Exar and
its stockholders. Without limiting the generality of your covenants in paragraph
B.2 above, you agree to comply with the provisions of this paragraph B.3.

 

 

[footer.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

Page 3

Jeff Jacobowitz

February 8, 2017

 

 

D.

Board and Committee Meeting Schedule

 

The Board and each of its Committees hold a regular meeting once per quarter at
Exar’s headquarters facilities. Special meetings are held in between the regular
meetings whenever a specific item for Board or Committee review or approval is
warranted. A schedule of regular Board and Committee meetings for the remainder
of this calendar year is enclosed.

 

E.

Director Independence and Board Committees

 

 

1.

You hereby represent and confirm that you are an “independent director” as such
term is defined in Section 303A.02 of the New York Stock Exchange Listed Company
Manual (the “NYSE Regulations”), and in particular that you do not meet any of
the factors that would otherwise prevent you from being an “independent
director” set forth in Section 303A.02(b) of the NYSE Regulations. In addition,
you hereby represent and confirm that you meet the standard of independence as
set forth in Rule 10A-3(b)(1)(ii) of the Exchange Act.

 

 

2.

To the extent permitted by law and the NYSE Regulations, you will be eligible
and will be considered for Committee membership on the Board to the same extent
as other independent members of the Board.

 

F.

Additional Covenants and Agreements

 

 

1.

Except as otherwise requested by the Board, you and your firm shall cause all
Voting Securities beneficially owned, directly or indirectly, by you and any
other members of the Investor Group (as defined below), or over which any of
them exercise control or direction, to be present for quorum purposes and to be
voted, at the 2017 Meeting, or any adjournments or postponements thereof, (i) in
favor of each Director nominated and recommended by the Board for election at
such meeting, (ii) against any stockholder nominations for Director which are
not approved and recommended by the Board, (iii) in favor of Exar’s proposal for
the ratification of the re-appointment of its current independent registered
public accounting firm, (iv) in favor of Exar’s “say-on-pay” proposal, and (v)
in favor of an increase to Exar’s current equity incentive plan share reserve
that is approved by the Exar Board.

 

 

2.

The Investor and each of the Affiliates of the Investor agrees that, during the
Nomination Period (as defined below), irrespective of any resignation by you
from the Board prior to such date, no member of the Investor Group shall, unless
specifically requested or authorized in writing by a resolution of a majority of
the Directors of Exar (not including you), directly or indirectly, in any
manner, alone or in concert with others:

 

 

[footer.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

Page 4

Jeff Jacobowitz

February 8, 2017

 

 

 

(a)

except as already in effect as of the date hereof and previously disclosed in
the Schedule 13D/A most recently filed with the SEC by the Investor and its
Affiliates) with respect to Exar, form, join, encourage, influence, advise or in
any way participate in any partnership, limited partnership, syndicate or other
group, including, without limitation, any “group” (within the meaning of Section
13(d)(3) of the Exchange Act) with respect to any Voting Securities or otherwise
in any manner agree, attempt, seek or propose to deposit any Voting Securities
into any voting trust or subject any Voting Securities to any voting or similar
arrangement, other than solely with other members of the Investor Group with
respect to the Voting Securities now or hereafter owned by them;

 

 

(b)

make, or in any way encourage or participate in any “solicitation” of “proxies”
(as such terms are used in the proxy rules of the SEC but without regard to the
exclusion set forth in Rule 14a−1(l)(2)(iv) under the Exchange Act) or consents
to vote, or seek to advise, encourage or influence any Person with respect to
the voting of, any Voting Securities; or (B) otherwise communicate with Exar’s
stockholders or others pursuant to Rule 14a −1(l)(2)(iv) under the Exchange Act
or otherwise regarding the Board, Exar, or the management, policies, strategies,
affairs or business of Exar;

 

 

(c)

initiate, propose or otherwise “solicit” (as such terms are used in the proxy
rules of the SEC) stockholders of Exar for the approval of any stockholder
proposal or cause or encourage any Person to initiate any such stockholder
proposal; (B) participate in, or take any action pursuant to, any “stockholder
access” proposal that may be adopted by the SEC, whether in accordance with
proposed Rule 14a−11 under the Exchange Act or otherwise; (C) seek to call, or
request the call of, or call a special meeting of the stockholders of Exar; or
(D) make a request for a list of Exar’s stockholders or other Exar records;

 

 

(d)

support or participate in any “withhold the vote” or similar campaign with
respect to Exar or the Board, or seek election or appointment to, or
representation on, or nominate or propose the nomination of any candidate to the
Board, including any nomination of any candidate to stand for election to the
Board at the 2017 Meeting, other than you or other Directors nominated by the
Board; or seek the removal of any member of the Board;

 

 

(e)

otherwise take, or make any public disclosure, announcement or statement
(including, without limitation, the filing of any document or report with the
SEC or any other governmental agency or any disclosure to any journalist, member
of the media or securities analyst) (A) with respect to any intention, plan or
arrangement to take (or in support of any intention, plan or arrangement of a
third party to take), any action that is inconsistent with, any provision of
this Agreement, or (B) that relates to and constitutes an ad hominem attack on,
or relates to and otherwise disparages, Exar, any of its Directors or officers
or any individual who has served as a Director or officer of Exar;

 

 

(f)

enter into any affirmative discussions or communications, or enter into any
arrangement, understanding or agreements (whether written or oral) with, or
encourage, advise, assist, finance or facilitate, any Person in connection with
any of the foregoing, or make any investment in or enter into any arrangement
with any other Person that engages, or offers or proposes to engage, in any of
the foregoing; or

 

 

[footer.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

Page 5

Jeff Jacobowitz

February 8, 2017

 

 

 

(g)

otherwise take, or solicit, cause or encourage others to take, any action that
would not be permitted by any of the foregoing.

 

 

3.

The Investor and each of the Affiliates of the Investor agrees that, for the
period commencing on the date of your initial appointment to the Exar Board and
ending three (3) years from the date of such appointment, no member of the
Investor Group shall purchase or cause to be purchased or otherwise acquire or
agree to acquire beneficial ownership (as determined under Rule 13d-3
promulgated under the Exchange Act) of any Common Stock or other securities
issued by Exar (or any rights, options or other securities convertible into or
exercisable or exchangeable for such securities any obligations measured by the
price or value of any securities of Exar or any of its affiliates, including any
swaps or other derivative arrangements whether or not any of the foregoing would
give rise to beneficial ownership (as determined under Rule 13d-3 promulgated
under the Exchange Act), if in any such case, immediately after the taking of
such action, the Investor Group would, in the aggregate, collectively
beneficially own, or have an economic interest in, more than 10% of the then
outstanding shares of Common Stock of Exar. For the avoidance of doubt, any
securities, including any options and restricted stock units, whether vested or
unvested or exercised or unexercised, awarded to you in connection with your
service as a Director of Exar will be included in the securities holdings
beneficially owned by the Investor Group.

 

 

4.

If at any time while you serve as a Director of Exar (i) you breach any of your
obligations under Paragraph B.2 or B.3 above or (ii) any member of the Investor
Group fails to comply with any of the terms of Section F of this letter
agreement, then, after a period of ten business days to cure any such failure or
breach after written notice from Exar, upon the written request of the Board,
you agree to resign from the Board immediately, and you will deliver your
written resignation to the Board forthwith. Notwithstanding anything to the
contrary in this letter agreement, if at any time the Board changes its
nomination of you or its recommendation in favor of your election at the 2017
Meeting, the obligations of you and your firm under Paragraph F.1., F.2 and F.3
of this letter agreement will terminate immediately, other than your
confidentiality and nondisclosure obligations, which shall survive the
termination of this letter agreement and the cessation of your services as a
Director.

 

 

5.

Nothing in this Section F shall limit any actions that may be taken by you
acting solely as a Director of Exar consistent with your fiduciary duties as a
Director to Exar’s stockholders.

 

 

6.

You and your firm acknowledge and agree that you have received a copy of the
Trading Policy and will be required to comply with the terms of such policy,
which will among other things restrict you from disclosing confidential
information regarding Exar to the Investor Group or its Affiliates.

 

 





[footer.jpg]



  

 
 

--------------------------------------------------------------------------------

 

 

 Page 6

Jeff Jacobowitz

February 8, 2017

 

 

G.

Miscellaneous

 

 

1.

The following terms, as used in this letter agreement, have the following
meanings:

 

 

(a)

the terms “Affiliate” and “Associate” have the respective meanings given to such
terms in Rule 12b-2 promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and shall include Persons who become Affiliates or Associates of any
Person subsequent to the date of this Agreement;

 

 

(b)

the terms “beneficial owner” and “beneficially own” have the respective meanings
given to such terms in Rule 13d-3 promulgated by the SEC under the Exchange Act;

 

 

(c)

the terms “Investor” and “your firm” mean Simcoe Capital Management, LLC, a
Delaware limited liability company, and the term “Investor Group” means
collectively you, the Investor and each of the Affiliates and Associates of the
Investor;

 

 

(d)

the term “Nomination Period” means the period from the date of this letter
agreement until the earlier of: (i) the date on which the Nominating and
Corporate Governance Committee notifies you in accordance with this Section
G.1(d) that it has resolved not to nominate you for election to the Board at an
annual meeting of stockholders to be held in 2018 or thereafter; (ii) if the
Nominating and Corporate Governance Committee notifies you in accordance with
this Section G.1(d) that it has agreed to nominate you for election to the Board
at an annual meeting of stockholders to be held in 2018 or thereafter and within
5 days thereafter you notify Exar that you do not wish to stand for election at
such annual meeting and, if you are then serving on the Board, you resign from
the Board, the date you provide such notice and, if you are then serving on the
Board, resign from the Board, and (iii) the date of the annual meeting of
stockholders to be held in 2022. At least 15 days prior to the first date upon
which a notice to the Secretary of the Company would be considered timely under
the bylaws of the Company for any nomination of persons for election to the
Board or proposal of business at any such annual meeting of stockholders to be
held in any year after 2017 during the Nomination Period, the Nominating and
Corporate Governance Committee will notify you whether it has resolved to
recommend you for re-election to the Board at such annual meeting of
stockholders. If you resign from the Board after the 2017 Meeting and prior to
receiving the notice from the Nominating and Corporate Governance Committee
contemplated by this Section G.1(d), the Nomination Period will terminate 10
days prior to the first date upon which a notice to the Secretary of the Company
would be considered timely under the bylaws of the Company for any nomination of
persons for election to the Board or proposal of business at the next annual
meeting of stockholders to be held in 2018 or thereafter following the effective
date of your resignation from the Board.

 

 

(e)

the terms “Person” or “Persons” mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature; and

 

 





[footer.jpg]



  

 
 

--------------------------------------------------------------------------------

 

 

Page 7

Jeff Jacobowitz

February 8, 2017

 

 

 

(f)

the term “Voting Securities” means Common Stock and any other securities of Exar
entitled to vote in the election of Exar Directors, or securities convertible
into, or exercisable or exchangeable for Common Stock or such other securities.

 

 

2.

This letter agreement shall be governed and construed in accordance with the
laws of the State of Delaware, without regard to the conflict of law principles
thereof. The parties and their respective Affiliates and Associates irrevocably
and unconditionally consent and submit to the jurisdiction of the Court of
Chancery of the State of Delaware for purposes of any action, suit or proceeding
arising out of or relating to this letter agreement.

 

 

3.

This letter agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties and their respective successors. No party to this
Agreement may assign its rights or delegate its obligations under this letter
agreement.

 

 

4.

This letter agreement constitutes the entire agreement of all the parties and
supersedes any and all prior and contemporaneous agreements and understandings,
both written and oral, between the parties, or any of them, with respect to the
subject matter hereof. Subject to applicable law, this letter agreement may only
be amended pursuant to a written agreement executed by all the parties, and no
waiver of compliance with any provision or condition hereof and no consent
provided for herein shall be effective unless evidenced by a written instrument
executed by the party against whom such waiver or consent is to be effective.

 

 

5.

The parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that the parties are entitled to an injunction or specific
performance of the terms hereof in addition to any other remedies at law or in
equity.

 

Please sign this letter to indicate your acceptance of the proposed terms of
your appointment and return it to my attention. In the event you have any
questions, please do not hesitate to contact me.

 

Jeff, as Exar’s Chairman of the Board, I look forward to working with you.

 

Sincerely yours,

 

 

 

Gary Meyers

Chairman of the Board

 

 

 

 





[footer.jpg]



 